DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/16/2021 in response to the Non-Final Office Action mailed 08/13/2021 has been entered.  
	Claims 1-3, 6-8, 10, 12-14 and 16-19 have been amended, no claims cancelled and no new claims added.  Claims 1-21 are currently pending in U.S. Patent Application No. 16/858,596 and an Office action on the merits follows.


Response to Arguments/Remarks
	Applicant’s remarks concerning statutory-type Double Patenting in view of Claims 1-21 of US 10,706,492 have been considered and determined moot.  While the foregoing amendments may be intended to introduce differences in claim language such that the claims in question are no longer ‘coextensive in scope’ and thereby disqualify the application of ‘492 under statutory double patenting grounds, Examiner notes the claims as amended now warrant non-statutory double patenting rejection(s) as presented below.  Additionally, one or more claims as amended have been effectively broadened in scope to a degree enabling/warranting art based rejection(s) in view of e.g. Horn et al. (US 9,712,830), previously cited in Applicant’s 4/25/2020 IDS.


Claim Objections
	Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, line 11/final ‘compress’ limitation, appears to comprise a typo in the amendment wherein the language ‘a’ preceding ‘compressed delta predicted compression unit’ may have been inadvertently stricken or omitted.  See e.g. corresponding line 8 of claim 12, featuring that amended/added ‘a’.
Claim 12 features a similar potential typo/amendment in line 5, for what appears to be the missing article ‘a’ (notice ‘ ’) before the language ‘delta predicted compression unit’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (line 8 ‘performing’ limitation) recites the limitation in part, “the compression unit”.  The limitation in question is unclear as it references a specific/indeterminate compression unit of that ‘at least one compression unit’.  In other words, there is potential ambiguity as to which CU of a plurality is being specifically referenced.  For the purposes of compact prosecution the language ‘the’ may be read as ‘the at least one’ eliminating the above-noted ambiguity.  Corresponding method claim 12 does not share this deficiency as that ‘dividing limitation establishes basis for/requires only a sole/single ‘a compression unit’.
Claim 3 (line 2) recites the limitation in part, “the compressed delta predicted compression units”.  There is insufficient antecedent basis for this limitation in the claim, as that ‘compress’ limitation of claim 1 establishes basis for a single compressed delta predicted compression unit as opposed to a plurality/units.  For the purposes of compact prosecution that pluralized language is read in the singular – see e.g. the language of claim 14.
Dependent claims 2-11 inherit and fail to cure that deficiency as identified above for the case of claim 1 (claim 4 additionally inherits that deficiency of claim 3) and are similarly rejected accordingly. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,706,492, hereinafter ‘492.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim 1 and claim 1 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the reference;
•	Whereby the elements of claim 1 are fully anticipated by patent claim 1 of ‘492, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 
•	Elements of instant claim(s) 12, are additionally anticipated by reference claim 1, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, and/or omitted in the instant claims as compared to claims of reference (see claim(s) 6/17 as amended vs. reference claim 6/17 and ‘the’/’at least one’ language vs. ‘each’ language where applicable), correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in identifying permissible interpretation of claims of reference serving as grounds for nonstatutory double patenting rejection(s), with instant claims unpatentable over the reference claims and/or in view of obvious modifications/alternatives thereto known and/or otherwise expressly stated.  While the disclosure of reference may not be used as prior art (Double Patenting concerns the claims of reference), portions of the specification which provide support for reference claims may also be examined and considered when addressing the scope of claim(s) of reference and the issue of whether an instant claim defines an obvious variation or falls within the scope of an invention claimed in the reference of reference (as distinguished from an obvious variation of the subject matter disclosed in the reference patent/application disclosure as a whole).

Instant Claims
Claims of Reference 10,706,492
Claim(s) 1/12
A system comprising:
Claim 1/12
A system comprising:
a memory; and




receive a line of pixels of an image;
divide the line into at least one compression unit;
divide the line into a compression units, wherein...
perform delta prediction on the compression unit to generate a delta predicted compression unit; and
perform delta prediction on each compression unit to generate respective delta predicted compression units;
compress the delta predicted compression unit using exponential Golomb coding to generate compressed delta predicted compression unit.
compress each delta predicted compression unit using exponential Golomb coding to generate respective compressed delta predicted compression units;

	
Dependent claims 2-11, and corresponding claims 13-21 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,706,492, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over (anticipated by) claims of U.S. Patent No. 10,706,492 as identified herein.

Instant application
Claims of Reference 
Claim(s) 12
Claim(s) 1/12 see language ‘wherein a
compression unit is a segment of consecutive
pixels;’
Claim(s) 2/13
Claim(s) 2/13
Claim(s) 3/14
Claim(s) 3/14
Claim(s) 4/15
Claim(s) 4/15
Claim(s) 5/16
Claim(s) 5/16
Claim(s) 6/17
Claim(s) 6/17
Claim(s) 7/18
Claim 7/18
Claim(s) 8/19
Claim 8/19
Claim(s) 9/20
Claim 9/20
Claim(s) 10/21
Claim 10/21
Claim(s) 11
Claim 11

	


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 9,712,830), cited in Applicant’s 4/25/2020 IDS.

As to claim 1, Horn discloses a system (Fig. 1, Fig. 14) comprising:
a memory (col 24 lines 30-50 “Main memory 1406, such as a random access memory (RAM) or other dynamic storage device, also may be coupled to bus 1402 for storing information and software instructions to be executed by processor(s) 1404. Main memory 1406 also may be used for storing temporary variables or other intermediate information during execution of software instructions to be executed by processor(s) 1404”); and
an image compression decompression engine (ICDE) coupled to the memory (col 24 lines 30-50 “Computing device 1400 may also include one or more hardware processors 1404 coupled with bus 1402 for processing information. A hardware processor 1404 may be a general purpose microprocessor, a system on a chip (SoC), or other processor”) and configured to:
receive an image, wherein the image comprises a line (Fig. 1, image 104 as input to 102);
divide the line into at least one compression unit (blocks and sub-blocks as disclosed in col 9 line 60 – col 10 line 20, col 11 lines 10-37, Figures 4, 5, 7, 8, 10, 12A-12C);
perform delta prediction on the compression unit to generate a delta predicted compression unit (col 10 lines 29-31 “Only the delta between the predicted DC value and the true DC value is encoded, so close predictions yield small output sizes”, col 12 lines 45-50 “followed by a DC error term 614 which may be a delta of a prediction for the quantized DC coefficient 502”, col 17 lines 5-25 “Instead of encoding the DC coefficient directly, a prediction is made. The delta between the prediction and the DC coefficient, known as the DC error term, is encoded instead”); and
compress the delta predicted compression unit using exponential Golomb coding to generate a compressed delta predicted compression unit (col 9 lines 40-45 “According to some implementations of the present invention, each DCT coefficient is represented in a binarized form with an Exp-Golomb code or an Exp-Golomb-like code”, col 13 lines 49-60 “each quantized AC coefficient 604, 608, 612 and the DC error term 614 are binarized in the block binarization format 600 with a Exp-Golomb Code that is extended to negative numbers by placing the sign bit directly after the unary length. FIG. 9 schematically depicts the binarization format 900 used for the quantized AC coefficients and the DC error term. The format 900 generally comprises a coefficient exponent 902, a sign bit 904, and a residual 906”).

As to claim 7, Horn teaches/suggests the system of claim 1.
Horn further teaches/suggests the system wherein to compress the compression unit, the ICDE is further configured to quantize the compression unit before performance of delta prediction (Fig. 1, Array of Quantized coefficients output from 106, Fig. 3, 302, col 1 lines 40-50, col 4, lines 1-15, col 5 lines 16-25).

As to claim 11, Horn teaches/suggests the system of claim 1.
Horn further teaches/suggests the system wherein the ICDE is comprised in a system-on-a-chip (SOC) (col 24 lines 30-50 “Computing device 1400 may also include one or more hardware processors 1404 coupled with bus 1402 for processing information. A hardware processor 1404 may be a general purpose microprocessor, a system on a chip (SoC), or other processor”) and the memory is external to the SOC (col 24 lines 30-50 “Main memory 1406, such as a random access memory (RAM) or other dynamic storage device, also may be coupled to bus 1402 for storing information and software instructions to be executed by processor(s) 1404. Main memory 1406 also may be used for storing temporary variables or other intermediate information during execution of software instructions to be executed by processor(s) 1404” in view of Fig. 1, Fig. 14).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 9,712,830) in view of Gisquet et al. (US 7,936,938) and Zhou et al. (US 7,308,402) (similarly previously cited).

As to claim 2, Horn teaches/suggests the system of claim 1.
Horn fails to explicitly disclose wherein to compress the delta predicted compression unit, the ICDE is further configured to determine a best order k for the exponential Golomb coding of the delta predicted compression unit, wherein a plurality of values of k are evaluated to find a value that yields a smallest number of bits in the compressed delta predicted compression unit.
Gisquet evidences the obvious nature of a system wherein to compress a compression unit, the system is further configured to determine a best order k for the exponential Golomb coding of the delta predicted compression unit, wherein a plurality of values of k are evaluated to find a value that yields a smallest number of bits in the compressed delta predicted compression unit (col 13, lines 15-30 “This step is followed by a step consisting of an order prediction calculation for the Rice-Golomb codes.  As is known in the field of encoding, Rice-Golomb codes form a family of codes with a prefix, which are dependent on a positive integer parameter k, also referred to as the "order''. Thus Rice-Golomb encoding of a decorrelated value Y1 is a function of a parameter k. Rice-Golomb encoding is effective During step S405, the encoding mode which is to be used for encoding the current sample is tested, if the value of the parameter k is optimum for each sample to be encoded. It is known that the optimum value of k is the number of significant bits of Yi”).
	Zhou further suggests the obvious nature of such a best order selection for the case of Exp-Golomb coding as compared to Golomb coding generally (col 4, lines 60-65 “Like Golomb codes, Exp-Golomb codes are associated with an order in a way of a small order for coding small entropy sources and a large order for large entropy sources.  For binary bits, the optimal value of the order can be calculated by the probability of the occurrence of the zero bits. According to the order, each codeword includes a variable-length prefix part and a fixed-length suffix part. Exp-Golomb Codes are not sensitive to the value of the order and the range of the order is somewhat limited. Hence, the selection of a suitable order is not difficult. The value of the order is determined by the property of the coded significance bits in the DU after bit-plane coding”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Horn such that the ICDE is further configured to determine a best order k for the exponential Golomb coding of the delta predicted compression unit, wherein a plurality of values of k are evaluated to find a value that yields a smallest number of bits in the compressed delta predicted compression unit as taught/suggested by Gisquet and Zhou, the motivation as similarly suggested therein that such an optimal order determination ensures an order in accordance with entropy sources and particularly well suited for limited bandwidth applications.


2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 9,712,830) in view of Van Hook (US 7,039,241) (previously cited).

claim 3, Horn teaches/suggests the system of claim 1.
Horn further teaches/suggests the system configured to: add the compressed delta predicted compression unit(s) to a compressed bit stream (Fig, 9, referenced in col 13 lines 50-60, Fig. 1, output from 102).
Horn fails to explicitly disclose the system wherein the ICDE is further configured to:
generate an uncompressed bit stream for the line; and
store a smaller of the uncompressed bit stream for the line and the compressed bit stream for the line in the memory.
Van Hook teaches/suggests a method/system for compression configured to generate an uncompressed bit stream and store a smaller of the uncompressed bit stream and the compressed bit stream in memory (Fig. 1, decision of step 102 further disclosed in col 3 lines 24-35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Horn such that an uncompressed bit stream is generated and the smaller of the uncompressed bit stream and the compressed bit stream is stored in the memory as taught/suggested by Van Hook, the motivation as similarly suggested therein that such a storing ensures that data output from 102 and/or transferred via network link 1420 is the smallest memory size possible, especially in instances characterized by low data size blocks and/or a high overhead associated with the corresponding compressed data.


3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 9,712,830) in view of Van Hook (US 7,039,241) and Thirumalai et al. (US 2017/0264918) (previously cited).

claim 4, Horn in view of Van Hook teaches/suggests the system of claim 3.
Horn fails to explicitly disclose the system wherein the ICDE is further configured to store a bit stream selected from an uncompressed bit stream and a compressed bit stream in the memory for the line of the image, wherein each bit stream is stored at a predetermined offset from a previously stored bit stream to permit random access to each bit stream.  Horn does however suggest the manner in which such a random access of each bit stream ensures the time-to-first byte and the time-to-last byte for the decompression operation remains low enough to meet service goals of large-scale centrally hosted network file-systems (col 2, line 20).
Thirumalai suggests a system wherein the ICDE is further configured to store a bit stream selected from an uncompressed bit stream and a compressed bit stream in the memory for a line of the image, wherein each bit stream is stored at a predetermined offset from a previously stored bit stream to permit random access to each bit stream (Thirumalai Fig. 3 in view of rate controller 120 disclosure of [0069-0071] “where prevQP is the QP associated with the previous block, and QpAdj is a QP offset value ( e.g., a QP adjustment value) that may calculated based on the magnitude of diffBits” and random access as taught/suggested in Thirumalai Fig. 2A substream multiplexor 145 described further in [0065] “The substream multiplexor 145 may multiplex the bitstream based on a headerless packet multiplexing scheme. This allows the video decoder 30 to run three entropy decoders in parallel, facilitating the decoding of three pixels per clock. The substream multiplexor 145 may optimize the packet order so that the packets can be efficiently decoded by the video decoder 30” in further view of Van Hook col 8 lines 55-65 and col 9 lines 1-20 “Similarly on the encoding side, the sum of the code lengths for the N parallel pixel components provides the location in the code stream to insert each code, and the sum of the data field lengths of those codes provides the location in the data stream to insert each data field.  As long as the codec throughput matches the memory interface pixel throughput, it can be fairly deeply pipelined up to the latency tolerance of the graphics processor”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Horn in view of Van Hook such that the ICDE is further configured to store a bit stream selected from an uncompressed bit stream and a compressed bit stream in the memory for the line of the image as set forth in the rejection of claim 3 above, wherein each bit stream is stored at a predetermined offset from a previously stored bit stream to permit random access to each bit stream as taught/suggested by Thirumalai, the motivation as similarly suggested therein that such an offset enables a random access to portions of a finally output stream and may serve to reduce an overall time-to-first byte and the time-to-last byte for a decompression operation.


4.	Claims 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 9,712,830) in view of Thirumalai et al. (US 2017/0264918) (previously cited).

As to claim 5, Horn teaches/suggests the system of claim 1.
Horn additionally suggests the system wherein the ICDE is further configured to store the compressed bit stream in the memory, wherein the compressed delta predicted compression unit in the compressed bit stream can be randomly accessed (col 24 lines 30-50 “Main memory 1406, such as a random access memory (RAM) or other dynamic storage device, also may be coupled to bus 1402 for storing information and software instructions to be executed by processor(s) 1404. Main memory 1406 also may be used for storing temporary variables or other intermediate information during execution of software instructions to be executed by processor(s) 1404” in further view of that Distributed and Multithreaded Decompression disclosure of col 7 lines 1-30).
Thirumalai further teaches/suggests a system wherein an ICDE is further configured to store the compressed bit stream in the memory, wherein the compressed delta predicted compression unit in the compressed bit stream can be randomly accessed (Thirumalai Fig. 2A substream multiplexor 145 described further in [0065] “The substream multiplexor 145 may multiplex the bitstream based on a headerless packet multiplexing scheme. This allows the video decoder 30 to run three entropy decoders in parallel, facilitating the decoding of three pixels per clock. The substream multiplexor 145 may optimize the packet order so that the packets can be efficiently decoded by the video decoder 30”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Horn such that the ICDE is further configured to store the compressed bit stream in the memory, wherein the compressed delta predicted compression unit in the compressed bit stream can be randomly accessed as taught/suggested by Thirumalai and Horn, the motivation as similarly suggested therein that such a random access to portions of a finally output stream may serve to reduce an overall time-to-first byte and the time-to-last byte for a decompression operation.

As to claim 6, Horn teaches/suggests the system of claim 5.
Horn in view of Thirumalai further suggests the system wherein the compressed bit stream comprises an offset corresponding to the compressed delta predicted compression unit, wherein the offset indicates a location of the compressed delta predicted compression unit in the compressed bit stream (Thirumalai Fig. 3 in view of rate controller 120 disclosure of [0069-0071] “where prevQP is the QP associated with the previous block, and QpAdj is a QP offset value ( e.g., a QP adjustment value) that may calculated based on the magnitude of diffBits” and that modification/motivation as set forth in the rejection of claim 5 above).

As to claim 8, Horn teaches/suggests the system of claim 7.
Horn fails to explicitly disclose the system wherein to compress the compression unit, the ICDE is further configured to:
compare a size of the compressed delta predicted compression unit to a target bit rate; and
repeat the quantization, performance of delta prediction and compression of the delta predicted compression unit when the size is greater than the target bit rate, wherein a quantization parameter for the quantization is increased.
Thirumalai evidences the obvious nature of a system wherein to compress a compression unit, an ICDE is further configured to:
compare a size of the compressed delta predicted compression unit to a target bit rate (Thirumalai [0069]); and
repeat the quantization, performance of delta prediction and compression of the delta predicted compression unit when the size is greater than the target bit rate, wherein a quantization parameter for the quantization is increased (Thirumalai rate controller 120 disclosure of [0069-0071] “targetBits represents a target number of bits in which to code the current block. When previousBlockBits>targetBits, diffBits is positive, and the rate controller 120 may derive the QP of the current block (currQP) by adding the offset value QpAdj to the prevQP value. In other words, the QP value currQP does not decrease in value from the prevQP value when diffBits is positive” and “the rate controller 120 may adjust the currQP value based on the fullness of the buffer 110 illustrated in FIG. 2A, in order to prevent underflow and/or overflow of the buffer 110. The fullness of the buffer 110 may be represented in terms of a calculated buffer fullness parameter BF. In particular, when BF exceeds a certain threshold (e.g., P1), the rate controller 120 may increment currQP by a fixed offset value (e.g., p1)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Horn to further comprise comparing a size of the compressed delta predicted compression unit to a target bit rate and repeating the quantization, performance of delta prediction and compression of the delta predicted compression unit when the size is greater than the target bit rate, wherein a quantization parameter for the quantization is increased as taught/suggested  by Thirumalai, the motivation as similarly suggested therein that such a quantization based on a target bit rate allows for optimum use of network link 1420 (16 of Thirumalai) particularly advantageous for that distributed and multithreaded decompression as disclosed in Horn.

As to claim 9, Horn in view of Thirumalai teaches/suggests the system of claim 8.
Horn in view of Thirumalai further teaches/suggests the system wherein the ICDE is further configured to increase the target bit rate for a next compression unit when the size is less than the target bit rate, wherein the target bit rate is increased by a number of bits given by a difference between the target bit rate and the size (Thirumalai [0069] “It is noted that in some embodiments, the rate controller 120 may calculate the offset value QpAdj as a function of diffBits in such a way that QpAdj monotonically increases as the magnitude of diffBits increases”).

As to claim 10, Horn in view of Thirumalai teaches/suggests the system of claim 8.
Horn in view of Thirumalai further teaches/suggests the system wherein when the quantization parameter used to quantize the compression unit has a value of one and the size of the compressed delta predicted compression unit is not greater than the target bit rate, Thirumalai  [0073] “The rate controller 120 may aims to select an effective coding mode for each block by considering both the rate and the distortion of the mode. The rate controller 120 may be supported by a buffer model associated with the buffer 110 (as illustrated in FIG. 2A) or other type of memory for storing incoming block data” in view of lossless compression of [0061], [0072] and lossy in view of [0074] “reconstructor component 125 of the encoder 20 may perform quantization that may introduce loss in a block of coded video data, wherein the amount of loss can be controlled by a quantization parameter (QP) of the block”).


Allowable Subject Matter
	Claims 12-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) in addition to those non-statutory Double Patenting rejection(s) (see also note above concerning the advisability of filing a Terminal Disclaimer), where applicable/set forth in this Office action and to include all of the limitations of the base claim and any intervening claim(s). References of record fail to serve in any obvious combination teaching each and every limitation as required therein, as claim 12 in particular has been amended in a manner preserving those essential/distinguishing limitations as identified in the Examiner comments found in pages 5-6 of the Non-Final Office action dated 08/13/2021.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669